Citation Nr: 9935413	
Decision Date: 12/21/99    Archive Date: 12/23/99

DOCKET NO.  98-14 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for tendinitis of the 
right shoulder.

2.  Entitlement to service connection for tendinitis of the 
left shoulder.

2.  Entitlement to service connection for tinnitus.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a bilateral hearing 
loss disability.

4.  Entitlement to an increased disability rating for lumbar 
disc disease, currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to August 
1987.

This case comes before the Board of Veterans' Appeals (Board) 
by means of a December 1997 rating decision rendered by the 
North Little Rock, Arkansas, Regional Office (RO) of the 
Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  The evidence does not show a nexus between the veteran's 
current right shoulder tendinitis and an inservice right 
shoulder injury.

2.  The evidence does not show a nexus between the veteran's 
current left shoulder tendinitis and an inservice left 
shoulder injury. 

3.  Tinnitus is not shown in service.  

4. The most recent denial of the veteran's claim for service 
connection for a bilateral hearing loss disability came by 
means of a February 1988 rating decision. 

5.  A September 1997 VA examination report received 
subsequent to the February 1988 contains information that is 
cumulative of information considered at the time of the 
February 1988 denial.

6.  A VA outpatient treatment record from November 1997 is 
cumulative of information considered at the time of the 
February 1988 denial.

7.  A VA outpatient treatment record from December 1997 does 
not bear directly and substantially upon the etiology of the 
veteran's hearing loss disability.  

8.  Testimony given at a September 1998 RO hearing is 
cumulative of information considered at the time of the 
February 1988 denial. 

9.  All evidence necessary for an equitable disposition of 
the veteran's claim for lumbar disc disease has been 
developed.

10.  The veteran's lumbar disc disease is manifested by 
complaints of back pain and moderate limitation of motion; 
the evidence does not show ankylosis and neurological 
symptomatology related to his lumbar disc disease.  


CONCLUSIONS OF LAW

1. The veteran's claim for service connection for right 
shoulder tendinitis is not well grounded.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1999).

2.  The veteran's claim for service connection for left 
shoulder tendinitis is not well grounded.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1999).

3. The veteran's claim for service connection for tinnitus is 
not well grounded.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 
38 C.F.R. §§ 3.303, 3.304 (1999).

4.  The February 1988 rating decision, wherein denial of 
service connection for a bilateral hearing loss disability 
was denied, is final.  38 U.S.C.A. § 7104 (b) (West 1991).

5. The evidence received subsequent to the February 1988 
rating decision does not serve to reopen the veteran's claim 
for service connection for a bilateral hearing loss 
disability.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1999).

6. The criteria for an increased disability rating for lumbar 
disc disease are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. Part 4, §§ 4.40, 4.45, 4.71a, 4.72, 
Diagnostic Codes 5286, 5289, 5293 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The threshold question that must be resolved with regard to 
each claim is whether the appellant has presented evidence 
that each claim is well grounded; that is, that each claim is 
plausible. If he has not, the appeal fails as to that claim, 
and the Board is under no duty to assist him in any further 
development of that claim, since such development would be 
futile. 38 U.S.C.A. § 5107(a) (West 1991);  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

I.  Claims for Service Connection

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. §  5107(a) (West 1991).  In 
order to establish a "well grounded" claim for service 
connection for a particular disability, the veteran needs to 
provide evidence relevant to the requirements for service 
connection and of sufficient weight to make the claim 
plausible or meritorious on its own and capable of 
substantiation.  Franko v. Brown, 4 Vet.App. 502, 505 (1993); 
Tirpak v. Derwinski, 2 Vet.App. 609, 610-611 (1992); Murphy 
v. Derwinski, 1 Vet.App. 78, 81 (1990).

The three elements of a "well grounded" claim are: (1) 
evidence of a current disability as provided by medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  Caluza v. Brown, 7 Vet.App. 498, 506 (1995); see 
also 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1999). 

The Board notes that service connection may be established 
for a current disability that has not been clearly shown in 
service where there is a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during service is 
shown.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1999); Cuevas v. Principi, 3 Vet.App. 542, 548 (1992); 
Rabideau v. Derwinski, 2 Vet.App. 141, 143 (1992).  

The Board concludes that medical evidence is needed to lend 
plausible support for the issues presented by this case 
because they involve questions of medical fact requiring 
medical knowledge or training for their resolution.  Caluza.  
See also Layno v. Brown, 6 Vet.App. 465, 470 (1994); Espiritu 
v. Derwinski, 2 Vet.App. 492, 494-95 (1992).

A.  Right Shoulder Tendinitis

The veteran contends that he has bilateral shoulder 
tendinitis, which he attributes to his active duty service.  
With regard to a claim for service connection for right 
shoulder tendinitis, the determinative issues presented are 
(1) whether the veteran had an injury or disease to his right 
shoulder during service; (2) whether he currently has a right 
shoulder disability; and if so, (3) whether his current right 
shoulder disability is etiologically related the inservice 
disease or injury of the right shoulder. 

The evidence shows that the veteran had an injury to his 
right shoulder during active duty.  In September 1979, the 
veteran was seen with complaints of numbness in his hands.  
The medical record indicates that he veteran lost his pulse 
in his upper extremities with the "slightest hyperabduction 
of his shoulders."  An impression of bilateral thoracic 
outlet syndrome was rendered.  An October 1979 treatment 
record indicates that the veteran continued to have bilateral 
hand problems secondary to reduced pulse in both wrists with 
hyperextension of the shoulders.  Additionally, a January 
1985 treatment record indicates that the veteran was seen 
with complaints of pain between his shoulder blades.   An 
assessment of deep mid scapular muscle spasm was rendered.  
At a personal hearing before a RO hearing officer in 
September 1998, the veteran indicated that during service his 
shoulders would "disconnect easily."  

In additional to an inservice bilateral shoulder disability, 
the evidence shows that the veteran currently has tendonitis 
in both shoulders.  A VA examination report of October 1997 
indicates a diagnosis of tendinitis, bilaterally.  Similarly, 
VA outpatient treatment records indicate treatment for right 
shoulder pain in November 1996 and bilateral shoulder pain in 
April 1997 and August 1998.   

While the evidence show an inservice injury to the right 
shoulder and a current right shoulder disability, the 
evidence does not provide a link, or nexus between the two.  
At the RO hearing in September 1998, the veteran indicated 
that he believed that his inservice dislocations were the 
cause of his tendonitis.  The Board notes that the veteran, 
while entirely competent to report his symptoms both current 
and past, has presented no clinical evidence or medical 
opinion that would establish a link between his current right 
shoulder tendinitis and his inservice right shoulder 
injuries.  On the contrary, he indicated that he did not have 
any medical opinion connecting his dislocations to his 
tendinitis.  Accordingly, in the absence of evidence 
indicating that the veteran has the medical knowledge or 
training requisite for the rendering of clinical opinions, 
the Board must find that his contentions with regard to the 
etiology of any current right shoulder disability to be of no 
probative value.  See Moray v. Brown, 5 Vet. App. 211 (1993); 
see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Since, as previously discussed, service connection cannot be 
granted for a disease or disability that does not have a 
nexus to an inservice disease or injury, the Board must find 
that the veteran has not submitted evidence sufficient to 
justify a belief by a fair and impartial individual at this 
time that service connection for right shoulder tendinitis 
could be granted, as is required under the provisions of 
38 U.S.C.A. § 5107(a) (West 1991).  See also Tirpak v. 
Derwinski, 2 Vet. App. 609, 610-11 (1992).  The Board 
accordingly finds that the veteran's claim is not well 
grounded and is therefore denied, in accordance with the 
Court's decision in Edenfield v. Brown, 8 Vet. App. 384 
(1995).

The Board notes that service connection may be established 
for a current disability that has not been clearly shown in 
service where there is a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during service is 
shown.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1999);  Cuevas v. Principi, 3 Vet.App. 542, 548 (1992); 
Rabideau v. Derwinski, 2 Vet.App. 141, 143 (1992).  However, 
no medical evidence has been submitted to indicate that his 
current right shoulder tendinitis is related to service.  On 
the contrary, the veteran indicated during his personal 
hearing that no medical expert has related his current right 
shoulder disability etiologically to his active military 
service.

The Board also notes that the Court has held that, when a 
claimant fails to submit a well-grounded claim under 
38 U.S.C.A. § 5107(a) (West 1991), VA has a duty under 
38 U.S.C.A. § 5103(a) (West 1991) to advise the claimant of 
the evidence required to complete his or her application, in 
circumstances in which the claimant has referenced other 
known and existing evidence.  Robinette v. Brown, 8 Vet. 
App. 69 (1995); see also Epps v. Brown, 9 Vet. App. 341 
(1996) and McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997) 
(per curiam).  The claims folder contains no references to 
any other known and existing evidence.  The Board also notes 
that its duty to assist the veteran in the development of his 
claim, as stipulated in 38 U.S.C.A. § 5107(a) (West 1991), 
does not arise until a claim is shown to be well grounded.  
The Board must also point out that the veteran is free to 
submit new and material evidence, and reopen his claim for 
service connection for right shoulder tendinitis, at any 
time.  

B.  Left Shoulder Tendinitis

The veteran contends that he has bilateral shoulder 
tendinitis, which he attributes to his active duty service.  
With regard to a claim for service connection for left 
shoulder tendinitis, the determinative issues presented are 
(1) whether the veteran had an injury or disease to his left 
shoulder during service; (2) whether he currently has a left 
shoulder disability; and if so, (3) whether his current left 
shoulder disability is etiologically related to the inservice 
disease or injury to the left shoulder. 

The evidence shows that the veteran had an injury to his left 
shoulder during active duty.  A clinical record dated in 
January 1976 indicates that the veteran sought treatment for 
a dislocated left shoulder.  He reported a history of 
dislocations since 1969.  Service medical records are silent 
for any complaints, treatment, or diagnosis of chronic left 
shoulder dislocation prior to the January 1976 treatment 
record.  The veteran reported that he had dislocated and then 
relocated his left shoulder three times prior to seeking 
treatment.  A physical profile report of January 1976 
indicates that the veteran had an unstable glenohumeral 
joint.  He was told to avoid strenuous use of his left arm or 
shoulder.  He was to be released from temporary limitations 
in February 1976.  

Additionally, in September 1979, the veteran was seen with 
complaints of numbness in his hands.  The medical record 
indicates that he veteran lost his pulse in his upper 
extremities with the "slightest hyperabduction of his 
shoulders."  An impression of bilateral thoracic outlet 
syndrome was rendered.  An October 1979 treatment record 
indicates that the veteran continued to have bilateral hand 
problems secondary to reduced pulse in both wrists with 
hyperextension of the shoulders.  Similarly, a January 1985 
treatment record indicates that the veteran was seen with 
complaints of pain between his shoulder blades.   An 
assessment of deep mid scapular muscle spasm was rendered.  
At a personal hearing before a RO hearing officer in 
September 1998, the veteran indicated that during service his 
shoulders would "disconnect easily."  

As stated above, in additional to an inservice bilateral 
shoulder disability, the evidence shows that the veteran 
currently has tendonitis in both shoulders.  A VA examination 
report of October 1997 indicates a diagnosis of tendinitis, 
bilaterally.  Similarly, VA outpatient treatment records 
indicate treatment for bilateral shoulder pain in April 1997 
and August 1998.   

While the evidence shows an inservice injury to the left 
shoulder and a current left shoulder disability, the evidence 
does not provide a link, or nexus between the two.  As stated 
above, the veteran indicated that he believed that his 
inservice dislocations were the cause of his tendonitis at 
the RO hearing in September 1998.  While entirely competent 
to report his symptoms both current and past, he has 
presented no clinical evidence or medical opinion that would 
establish a link between his current left shoulder tendinitis 
and his inservice left shoulder injuries.  On the contrary, 
he indicated that he did not have any medical opinion 
connecting his dislocations to his tendinitis.  Accordingly, 
the Board must find that his contentions with regard to the 
etiology of any current left shoulder disability to be of no 
probative value.  See Moray.
 
Since, as previously discussed, service connection cannot be 
granted for a disease or disability that does not have a 
nexus to an inservice disease or injury, the Board must find 
that the veteran has not submitted evidence sufficient to 
justify a belief by a fair and impartial individual at this 
time that service connection for left shoulder tendinitis 
could be granted, as is required under the provisions of 
38 U.S.C.A. § 5107(a) (West 1991).  See also Tirpak v. 
Derwinski, 2 Vet. App. 609, 610-11 (1992).  The Board 
accordingly finds that the veteran's claim is not well 
grounded and is therefore denied, in accordance with the 
Court's decision in Edenfield v. Brown, 8 Vet. App. 384 
(1995).

While service connection may be established for a current 
disability which has not been clearly shown in service where 
there is a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service is shown, the veteran 
has submitted no clinical or medical evidence to show that 
his current left shoulder disability is etiologically related 
to service. 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1999).

The Board also notes that the Court has held that, when a 
claimant fails to submit a well-grounded claim under 
38 U.S.C.A. § 5107(a) (West 1991), VA has a duty under 
38 U.S.C.A. § 5103(a) (West 1991) to advise the claimant of 
the evidence required to complete his or her application, in 
circumstances in which the claimant has referenced other 
known and existing evidence.  Robinette v. Brown, 8 Vet. 
App. 69 (1995); see also Epps v. Brown, 9 Vet. App. 341 
(1996) and McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997) 
(per curiam).  The claims folder contains no references to 
any other known and existing evidence.  The Board also notes 
that its duty to assist the veteran in the development of his 
claim, as stipulated in 38 U.S.C.A. § 5107(a) (West 1991), 
does not arise until a claim is shown to be well grounded.  
The Board must also point out that the veteran is free to 
submit new and material evidence, and reopen his claim for 
service connection for left shoulder tendinitis, at any time.

C.  Tinnitus

The veteran contends that he has tinnitus, which he 
attributes to his active duty service.  With regard to a 
claim for service connection for tinnitus, the determinative 
issues presented are (1) whether the veteran had tinnitus 
during service; (2) whether he currently has tinnitus; and if 
so, (3) whether his current right tinnitus is etiologically 
related the inservice tinnitus. 

After a review of the evidence, the Board finds that tinnitus 
is not shown in service.  Service medical records are silent 
for any treatment, complaints, or diagnosis of tinnitus 
during the veteran's military service.  Similarly, the report 
of an April 1987 physical examination, conducted in 
conjunction with the veteran's release from active duty, does 
not indicate that the veteran has tinnitus.  

At his personal hearing in September 1998, the veteran 
indicated that he had experienced constant ringing in his 
ears that he attributed to working around aircraft and being 
exposed to weapons fire during service.  However, the 
evidence does not show that any medical expert has linked his 
current tinnitus to his active military service.  To 
reiterate, while the veteran is entirely competent to report 
his symptoms both current and past, in the absence of 
evidence indicating that he has the medical knowledge or 
training requisite for the rendering of clinical opinions, 
the Board must find that his contentions with regard to the 
etiology of any current tinnitus to be of no probative value.  
See Moray.  

The Board notes that a VA examination of September 1997 
indicates that the veteran reported a 15-year history of 
bilateral tinnitus with no single precipitating event.  
However, this indication is merely a recitation of the 
subject history by the veteran and does not represent an 
opinion of the examining physician of the etiology of the 
veteran's tinnitus.  Elkins v. Brown, 5 Vet. App. 474, 478 
(1993); see also Swann v. Brown, 5 Vet. App. 229 (1993).  
Accordingly, the Board must find the statements reciting the 
veteran's history contained in the September 1997 examination 
to be unpersuasive as to the relation of the veteran's 
current back disability to service.  See Espiritu.  

Since, as previously discussed, service connection cannot be 
granted for a disease or disability that is not shown in 
service, the Board must find that the veteran has not 
submitted evidence sufficient to justify a belief by a fair 
and impartial individual at this time that service connection 
for tinnitus could be granted, as is required under the 
provisions of 38 U.S.C.A. § 5107(a) (West 1991).  See also 
Tirpak v. Derwinski, 2 Vet. App. 609, 610-11 (1992).  The 
Board accordingly finds that the veteran's claim is not well 
grounded and is therefore denied, in accordance with the 
Court's decision in Edenfield v. Brown, 8 Vet. App. 384 
(1995).

The Board also notes that the Court has held that, when a 
claimant fails to submit a well-grounded claim under 
38 U.S.C.A. § 5107(a) (West 1991), VA has a duty under 
38 U.S.C.A. § 5103(a) (West 1991) to advise the claimant of 
the evidence required to complete his or her application, in 
circumstances in which the claimant has referenced other 
known and existing evidence.  Robinette v. Brown, 8 Vet. 
App. 69 (1995); see also Epps v. Brown, 9 Vet. App. 341 
(1996) and McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997) 
(per curiam).  The Board also notes that its duty to assist 
the veteran in the development of his claim, as stipulated in 
38 U.S.C.A. § 5107(a) (West 1991), does not arise until a 
claim is shown to be well grounded.  The Board must also 
point out that the veteran is free to submit new and material 
evidence, and reopen his claim for service connection for 
tinnitus, at any time.  

II.  New and Material Evidence

Governing statutory and regulatory provisions stipulate that 
both unappealed rating decisions and decisions of the Board 
are final, and may be reopened only upon the receipt of 
additional evidence that, under the applicable statutory and 
regulatory provisions, is both new and material.  38 U.S.C.A. 
§ 5108 (West 1991); see also 38 U.S.C.A. § 7104(b) (West 
1991).  "New" evidence means more than evidence that has 
not previously been included in the claims folder, and must 
be more than merely cumulative, in that it presents new 
information.  Colvin v. Derwinski, 1 Vet. App. 171 (1990).  
See also Evans v. Brown, 9 Vet. App. 273, 284 (1996), wherein 
the Court held that the question of what constitutes new and 
material evidence requires referral only to the most recent 
final disallowance of a claim.

In addition, the evidence, even if new, must be material, in 
that it is evidence not previously of record that bears 
"directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156(a) (1999); see Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  The Court has held that materiality contemplates 
evidence that "tend[s] to prove the merits of the claim as 
to each essential element that was a specified basis for that 
last final disallowance of the claim."  Evans v. Brown, 9 
Vet. App. at 284 (1996).  See Winters v. West, 12 Vet. 
App. 203 (1999), in which the Court held that a three-step 
analysis is necessary.  First, it must first be determined if 
new and material evidence has been submitted under 
38 U.S.C.A. § 3.156(a).  Second, if new and material evidence 
has been presented, the claim is reopened and then it must be 
determined if the claim is well grounded based upon all the 
evidence of record, both old and new.  Third, if the claim is 
well grounded, the Secretary may then proceed to evaluate the 
merits of the claim.  See also Elkins v. West, U.S. Vet. App. 
No. 97-1534 (Feb. 17, 1999) (en banc).

Service connection for a bilateral hearing loss disability 
was denied by the RO by means of a February 1988 rating 
decision as the evidence showed that the veteran's hearing 
was normal during service based on VA regulations.  At that 
time, the RO considered the evidence of record, which 
included service medical records.  The veteran was furnished 
with notice of the decision in February 1988. The record does 
not show that a notice of disagreement was filed or that an 
appeal was perfected within one year after notification of 
the RO's decision.  Therefore, the decision of February 1988 
became final in February 1989 (one year after notification).  
38 C.F.R. § 3.104 (1999).

The pertinent evidence submitted after the 1988 rating 
decision includes a VA examination report of September 1997, 
VA outpatient treatment records of November 1997 and December 
1997, and testimony given at a September 1998 RO hearing.

The evidence contained in the September 1997 VA examination 
report is not new.  The examination report merely contains 
cumulative information regarding the present severity of the 
veteran's hearing loss.  It does not contain information 
relating his present disability to his military service, nor 
does it indicate that a hearing loss disability was present 
during active duty.  Accordingly, the September 1997 VA 
examination report will not serve to reopen a claim of 
service connection for a hearing loss disability.  

Similarly, the VA outpatient treatment records of November 
1997 and December 1997 are not new and material.  The 
November 1997 record indicates a normal auditory brain 
(evoked) responses study (ABR) with no specific evidence of 
retrocochlear and/or brainstem involvement.  The November 
1997 record contains information that is merely cumulative of 
the present severity of his current hearing loss disability 
and does not relate his current disability to service.  The 
December 1997 report merely is new in that it indicates that 
the veteran has a medical diagnosis of tinnitus, which was 
not known when the February 1988 decision was rendered.  
However, this information is not material as it does not bear 
directly and substantially upon the specific matter under 
consideration.  The veteran's current diagnosis of tinnitus 
does not establish that a hearing loss disability was 
incurred in, or aggravated by, active military service.  
Accordingly, the information contained in the VA treatment 
records of November and December 1997 will not serve to 
reopen the veteran's claim of service connection for a 
bilateral hearing loss disability.  

The evidence submitted subsequent to the February 1988 rating 
action also contains testimony given by the veteran at a RO 
hearing in September 1998.  At the hearing, the veteran 
reiterated his prior contentions that he developed difficulty 
with his hearing during active military service.  He further 
indicated that he has difficulty hearing and understanding 
others.  The testimony submitted by the veteran is not new.  
It merely restates his contentions that he developed 
difficulty with his hearing during active duty.  Accordingly, 
the testimony given at the RO hearing will not serve to 
reopen the veteran's claim of service connection for a 
bilateral hearing loss disability. 

Accordingly, based on the preceding discussion, the Board 
finds that new and material has not been submitted sufficient 
to reopen the veteran's claim for service connection for a 
bilateral hearing loss disability.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156 (1999); see also 38 U.S.C.A. 
§ 7104(b) (West 1991).


III.  Increased Disability Rating

Generally, claims for increased evaluations are considered to 
be well grounded.  A claim that a condition has become more 
severe is well grounded where the condition was previously 
service connected and rated, and the claimant subsequently 
asserts that a higher rating is justified due to an increase 
in severity since the original rating.  Proscelle v. 
Derwinski, 2 Vet.App. 629, 632 (1992). Accordingly, the Board 
finds that the veteran's claim is "well grounded" within 
the meaning of 38 U.S.C.A. § 5107(a) (West 1991); that is, he 
has presented a claim that is plausible.  He has not alleged 
that any records of probative value that may be obtained and 
which have not already been associated with his claims folder 
are available.  The Board accordingly finds that the duty to 
assist him, as mandated by 38 U.S.C.A. § 5107(a) (West 1991), 
has been satisfied.

Service connection for lumbar disc disease was established by 
means of a February 1988 rating action as service medical 
records indicate that the veteran injured his back while on 
active duty.  A 40 percent disability rating was assigned 
effective September 1, 1987, the day after the veteran 
separated from active duty.  By means of a December 1997, the 
RO denied an increased disability rating for his lumbar disc 
disease.  The veteran appeals this rating action and contends 
that his back disability is more severe than currently 
evaluated and that an increased disability rating is 
warranted. 

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(1999).  The percentage ratings in the Schedule for Rating 
Disabilities represent, as far as can practicably be 
determined, the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (1999).  
Moreover, each disability must be considered from the point 
of view of the veteran working or seeking work.  38 C.F.R. § 
4.2 (1999).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1999).

The veteran's current lumbar disc disease is currently 
evaluated under Diagnostic Code 5293.  Under these criteria, 
a 40 percent disability rating contemplates severe 
intervertebral disc syndrome with recurring attacks 
manifested by intermittent relief.  A 60 percent disability 
rating is appropriate with pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc with little 
intermittent relief.  38 C.F.R. § 4.72 (1999).

Under Diagnostic Code 5286, a 60 percent disability rating 
contemplates complete bony fixation (ankylosis) of the spine 
at a favorable angle.  A 100 percent disability rating is 
appropriate for ankylosis of the entire spine at an 
unfavorable angle, with marked deformity and involvement of 
major joints (Marie-Strumpell type) or without other joint 
involvement (Bechterew type).  Similarly, under Diagnostic 
Code 5289, a 40 percent disability rating is available for 
ankylosis of the lumbar spine at a favorable angle.  A 50 
percent disability rating is appropriate for unfavorable 
ankylosis of the lumbar spine. 

The terms "mild," "moderate," and "severe" are not 
defined in the Schedule.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just." 38 C.F.R. 
§ 4.6 (1999).  It should also be noted that use of 
terminology such as "mild" or "moderate" by VA examiners 
and others, although an element of evidence to be considered 
by the Board, is not dispositive of an issue.  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 C.F.R. §§ 4.2, 4.6 (1999).

After a review of the evidence, the Board finds that the 
veteran's contentions are not supported by the evidence.  
Accordingly, an increased disability rating is not warranted.  

The Board notes that where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary importance.  Francisco v. Brown, 7 Vet.App. 55, 58 
(1994).   Post service VA medical records indicate that the 
veteran was afforded a VA spine examination in September 
1996.  The examination report indicates that he complained of 
chronic pain in his lower back, particularly on bending and 
lifting.  He indicated that he had helped to move some office 
furniture two weeks prior to the examination.  This activity 
caused considerable low back pain.  He stated that he had 
tried to take medication for his back; however, as it did not 
work, he no longer used medication for his back pain.  The 
examination report indicates that the veteran drives 19 miles 
to and from work and that the commute causes some low back 
pain.  He reported no radiation of his back pain.  Physical 
examination revealed no ankylosis; on the contrary, flexion 
was noted as 50 degrees from a standing position and 
extension was noted at 20 degrees.  Lateral flexion was to 25 
degrees and rotation was to 25 degrees.  The veteran was able 
to walk on his toes and heels well.  The examiner noted that 
the veteran arose after lying on the examination table "a 
little bit slowly" due to his low back pain.  Examination 
revealed no neurological involvement, as pinprick examination 
was apparently normal to both lower extremities.  Similarly, 
there was no weakness of the first toe of either foot and his 
reflexes of the knees was 1+ bilaterally.  His Achilles was 
non-reactive bilaterally.  

VA medical records show that the veteran was hospitalized in 
March 1996, September 1996 and October 1996 for alcohol 
detoxification and pancreatitis.  A hospital summary for his 
March 1996 admission indicates that examination of his bones, 
joints, and extremities indicated that his dorsalis pedis and 
posterior tibial pulses were palpable bilaterally.  
Similarly, his upper and lower extremity strength was good 
and equal bilaterally.  There is no indication in the 
examination report that the veteran experienced spinal 
ankylosis or neurological symptomatology related to his 
lumbar disc disease.   Similarly, the September 1996 
discharge summary indicates that the veteran was not in any 
acute distress.  The September 1996 and October 1996 
discharge summaries do not indicate that he had ankylosis of 
the lumbar spine or neurological symptomatology related to 
his lumbar disc disease.  

An October 1997 VA examination report indicates that the 
veteran complained of considerable low back pain while riding 
in car to travel 30 miles for his examination.  As with his 
prior examination in September 1996, the veteran described no 
radiation of his pain.  Ankylosis was not shown on objective 
examination as the veteran was noted to have flexion to 50 
degrees, extension to 15 degrees, lateral flexion to 20 
degrees bilaterally, and rotation to 15 degrees.  He was 
noted to walk well on his toes and his heels.  Pinprick 
examination was normal in his lower extremities.  There was 
no weakness of the first toe of either lower extremity.  

At a personal hearing before a RO hearing officer in 
September 1998, the veteran indicated that he had constant 
pain in his lower back.  He reported that the pain would 
shoot down his legs; however, it is noted that the reports of 
the September 1996 and October 1997 examination indicate that 
that he did not report radiation of his low back pain.  
Similarly, the clinical evidence contained in the examination 
reports, as set forth above, does not show neurological signs 
attributed to his lumbar disc disease.  The veteran indicated 
that he had numbness in his right leg; however, he stated 
that this numbness has been attributed to his service 
connected neuralgia paresthetica.  He indicated that he takes 
Tylenol for his back pain.  He indicated that he was not able 
to work due to his back pain.  

The Board acknowledges that the evidence shows persistent 
complaints by the veteran of functional impairment, 
accompanied by pain.  These complaints are significant, not 
only in view of the rating criteria, whereby impairment as 
manifested by recurrent attacks is to be considered in 
determining the appropriate disability level, but also with 
regard to regulatory provisions stipulating that functional 
impairment is to be considered in determining the degree of 
orthopedic disability.  See 38 C.F.R. §§  4.40 and 4.45 
(1999); see also DeLuca v. Brown, 
8 Vet. App. 202 (1995).  It must be emphasized, however, that 
functional impairment, and concomitantly reports of recurrent 
attacks, must be supported by "adequate pathology."  While 
the veteran complains of constant back pain and an inability 
to work, the clinical evidence shows that the veteran has 
only a moderate limitation of movement of the lumbar spine.  
While the veteran stated that he is no longer able to work, 
he has submitted no medical evidence to collaborate that his 
unemployment is due to his lumbar disc disease.   Based on 
the evidence, the Board must find that any functional 
impairment resulting from the veteran's low back disability 
is consistent by the 40 percent rating currently in effect.

Based on the evidence set forth above, the Board finds that 
the criteria for an increased disability rating for lumbar 
disc disease are not met.  The evidence does not show that he 
has the neurological symptomatology contemplated by an 
increased rating under Diagnostic Code

In brief, the preponderance of the evidence is against the 
veteran's claim for an increased rating for lumbar disc 
disease as the evidence does not show that the veteran has 
neurological symptomatology as contemplated by Diagnostic 
Code 5293.  Similarly, the evidence does not show ankylosis 
as contemplated by increased disability ratings under 
Diagnostic Code 5286 and 5289.  Accordingly, the Board finds 
that the diagnostic criteria for an increased rating for this 
disability are not satisfied.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. Part 4, §§ 4.40, 4.45, 4.71a, 4.72, 
Diagnostic Codes 5286, 5289, 5293 (1999).




ORDER

Service connection for right shoulder tendinitis is denied.  
Service connection for left shoulder tendinitis is denied.  
Service connection for tinnitus is denied.  New and material 
has not been submitted to reopen a claim for service 
connection for a bilateral hearing loss disability.  An 
increased rating for lumbar disc disease is denied.  



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

